               Case 14-11819-reg        Doc 54     Filed 10/08/18     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

In re: ALBERT LEE LEWIS                      §       Case No. 14-11819
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Debra L. Miller, Trustee, Chapter 13 Trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as
follows:
       1) The case was filed on 07/18/2014.

       2) The plan was confirmed on 09/23/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          02/19/2015, 09/16/2015.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was completed on 06/29/2018.

       6) Number of months from filing or conversion to last payment: 47.

       7) Number of months case was pending: 50.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $1,244.00.

       10) Amount of unsecured claims discharged without full payment: $38,808.65.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
               Case 14-11819-reg           Doc 54   Filed 10/08/18      Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)             $ 57,009.85
      Less amount refunded to debtor(s)                          $ 813.58
NET RECEIPTS                                                                         $ 56,196.27



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                   $ 2,000.00
       Court Costs                                                  $ 0.00
       Trustee Expenses & Compensation                         $ 3,323.68
       Other                                                     $ 112.00

TOTAL EXPENSES OF ADMINISTRATION                                                       $ 5,435.68

Attorney fees paid and disclosed by debtor(s):                        $ 0.00



Scheduled Creditors:
Creditor                                          Claim       Claim          Claim     Principal    Interest
Name                               Class      Scheduled    Asserted       Allowed          Paid        Paid
GLASER & EBBS                      Lgl             0.00    2,000.00       2,000.00     2,000.00        0.00
FORT FINANCIAL CREDIT UNION        Sec           944.36         NA             NA          0.00        0.00
GREEN TREE SERVICING LLC           Uns        20,002.00         NA             NA          0.00        0.00
WELLS FARGO BANK NA                Con        86,000.00   80,111.97      80,111.97    37,439.00        0.00
INDIANA DEPARTMENT OF              Uns           388.00      413.41         413.41        31.53        0.00
INTERNAL REVENUE SERVICE           Pri         6,892.00    6,232.50       6,232.50     4,984.29        0.00
INTERNAL REVENUE SERVICE           Uns             0.00      640.50         640.50         0.00        0.00
ANTHONY WAYNE CREDIT ADJ           Uns           100.00         NA             NA          0.00        0.00
BANK ONE                           Uns            50.00         NA             NA          0.00        0.00
BANKFIRST                          Uns            50.00         NA             NA          0.00        0.00
PRA RECEIVABLES MANAGEMENT         Uns        12,235.00   12,773.83      12,773.83       974.12        0.00
BP OIL/ CITIBANK                   Uns           500.00         NA             NA          0.00        0.00
CHASE                              Uns           100.00         NA             NA          0.00        0.00
CHASE                              Uns           100.00         NA             NA          0.00        0.00
DR LUTZ                            Uns           192.00         NA             NA          0.00        0.00
EMERGENCY MEDICINE OF              Uns            12.00         NA             NA          0.00        0.00
FIRST USA BANK                     Uns            50.00         NA             NA          0.00        0.00
GECRB/HH GREGG                     Uns         1,166.00         NA             NA          0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
               Case 14-11819-reg          Doc 54   Filed 10/08/18   Page 3 of 5




Scheduled Creditors:
Creditor                                         Claim      Claim       Claim     Principal   Interest
Name                              Class      Scheduled   Asserted    Allowed          Paid       Paid
HELLIG MEYERS                     Uns             0.00        NA          NA          0.00       0.00
PRA RECEIVABLES MANAGEMENT        Uns           744.00     762.52      762.52        58.15       0.00
PRA RECEIVABLES MANAGEMENT        Uns           616.00     731.58      731.58        55.79       0.00
NATIONAL CITY BANK OF INDIANA     Uns            50.00        NA          NA          0.00       0.00
PRA RECEIVABLES                   Uns           100.00        NA          NA          0.00       0.00
RJM ACQUISITIONS LLC              Uns           223.00        NA          NA          0.00       0.00
SNOW & SAUERTEIG LLP              Uns           250.00        NA          NA          0.00       0.00
WELLS FARGO                       Uns           100.00        NA          NA          0.00       0.00
ALLEN COUNTY TREASURER            Sec             0.00   1,364.58    1,364.58         0.00       0.00
QUANTUM3 GROUP AS AGENT FOR       Uns             0.00   4,167.75        0.00         0.00       0.00
STANDING CHAPTER 13 TRUSTEE       Adm             0.00     112.00      112.00       112.00       0.00
WELLS FARGO BANK                  Uns             0.00   2,383.68    2,383.68       181.78       0.00
WELLS FARGO BANK NA               Sec             0.00   7,035.93    7,035.93     7,035.93       0.00




UST Form 101-13-FR-S (9/1/2009)
               Case 14-11819-reg     Doc 54     Filed 10/08/18   Page 4 of 5




Summary of Disbursements to Creditors:

                                              Claim               Principal     Interest
                                              Allowed             Paid          Paid
Secured Payments:
      Mortgage Ongoing                        $ 80,111.97        $ 37,439.00        $ 0.00
      Mortgage Arrearage                       $ 7,035.93         $ 7,035.93        $ 0.00
      Debt Secured by Vehicle                       $ 0.00             $ 0.00       $ 0.00
      All Other Secured                        $ 1,364.58              $ 0.00       $ 0.00
TOTAL SECURED:                                $ 88,512.48        $ 44,474.93        $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00             $ 0.00       $ 0.00
        Domestic Support Ongoing                    $ 0.00             $ 0.00       $ 0.00
        All Other Priority                     $ 6,232.50         $ 4,984.29        $ 0.00
TOTAL PRIORITY:                                $ 6,232.50         $ 4,984.29        $ 0.00

GENERAL UNSECURED PAYMENTS:                   $ 17,705.52         $ 1,301.37        $ 0.00



Disbursements:

       Expenses of Administration              $ 5,435.68
       Disbursements to Creditors             $ 50,760.59

TOTAL DISBURSEMENTS:                                             $ 56,196.27




UST Form 101-13-FR-S (9/1/2009)
                Case 14-11819-reg          Doc 54     Filed 10/08/18      Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 10/08/2018                        By: /s/ Debra L. Miller
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
